 Case 2:20-cv-02121-PKH Document 11                   Filed 07/16/20 Page 1 of 1 PageID #: 41



                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

SANDRA VAHLDICK                                                                             PLAINTIFF

v.                                    Case No. 1:19-cv-1064

UNITED STATES OF AMERICA                                                                 DEFENDANT
                                                ORDER

        Before the Court is Plaintiff’s Motion for Change of Venue. (ECF No. 10). The Court finds

that no response is necessary and that this matter is ripe for consideration.

        Plaintiff filed this action on December 18, 2019, in the United States District Court for the

Western District of Arkansas, El Dorado Division. In her motion, Plaintiff states that the circumstances

underlying her claims occurred in Van Buren, Arkansas and that she, her counsel, and counsel for

Defendant are all located in Fort Smith, Arkansas—in the Western District of Arkansas, Fort Smith

Division. Consequently, Plaintiff moves the Court to transfer this action from the El Dorado Division

to the Fort Smith Division. Plaintiff has further indicated that Defendant is in agreement that the Fort

Smith Division is the more appropriate venue for this action.

        For the convenience of the parties and witnesses, and in the interests of justice, the Court finds

that this action should be transferred. 28 U.S.C. § 1404. Accordingly, Plaintiff’s Motion for Change

of Venue (ECF No. 10) is hereby GRANTED. The Clerk of Court is DIRECTED to transfer this

case to the United States District Court for the Western District of Arkansas, Fort Smith Division.

        IT IS SO ORDERED, this 16th day of July, 2020.


                                                                 /s/ Susan O. Hickey
                                                                 Susan O. Hickey
                                                                 Chief United States District Judge
